Citation Nr: 0638946	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-31 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased disability rating for service-
connected gastroesophageal reflux disease (GERD), currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Navy 
from July 1979 to July 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington which granted the veteran's claim of 
entitlement to service connection for GERD and assigned a 
noncompensable 
(zero percent) disability rating.  The veteran initiated an 
appeal as to the disability rating assigned.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Seattle RO in November 2005.  The transcript of the hearing 
is associated with the veteran's VA claims folder.

In a subsequent August 2006 rating decision, a RO Decision 
Review Officer (DRO) increased the disability rating assigned 
the veteran's service-connected GERD to 
10 percent disabling.  The veteran and his representative 
indicated continued dissatisfaction with this rating in 
subsequent correspondence to the RO.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's GERD is manifested by complaints epigastric 
pain and regurgitation of stomach contents.  

2.  An increase in disability due to the service-connected 
GERD was identified in a VA medical treatment record dated 
July 18, 2005.  

3.  The evidence does not show that the veteran's service-
connected GERD is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for GERD 
have not been met.   38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7346 (2006).

2.  The currently assigned 10 percent rating for GERD may be 
made effective as of July 18, 2005.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then will then 
render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was advised as to the evidentiary 
requirements of his increased rating claim in a letter from 
the RO dated February 23, 2006.  That letter specifically 
indicated that in order to support his claim for an increased 
disability rating, the veteran needed evidence that his 
"service-connected condition has gotten worse."  The letter 
noted that "this evidence may be a statement from your 
doctor, containing physical and clinical findings, the 
results of any laboratory tests or x-rays, and the dates of 
examinations and tests."

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced 
February 2006 letter along with an October 7, 2005 letter 
from the RO.

The veteran was advised in both VCAA letters that VA is 
responsible for obtaining relevant records from any Federal 
agency, including service records, records from the Social 
Security Administration and VA treatment records.  The 
February 2006 letter specifically indicated that records from 
the Bremerton Naval Hospital were associated with the claims 
folder, and that records from the Madigan Amy Medical Center 
had been requested.  With respect to private treatment 
records, both letters indicated VA would make reasonable 
efforts to obtain relevant records not held by a Federal 
agency.  Both letters included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and asked 
that the veteran to complete this release so that VA could 
obtain these records on his behalf.  The letters further 
emphasized: "If the evidence is not in your possession, you 
must give us enough information about the evidence so that we 
can request it from the person or agency that has it.  If the 
holder of the evidence declines to give it to us, asks for a 
fee to provide it, or VA otherwise cannot get the evidence, 
we will notify you.  It is your responsibility to make sure 
that we receive all requested records that are not in the 
possession of a Federal department or agency" [Emphasis in 
originals].  The veteran was also advised in the February 
2006 letter that a VA examination would be scheduled to make 
a decision on his claim [such was accomplished in March 
2006].

Finally, the Board notes that the letters requested of the 
veteran: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  This request complies 
with the "give us everything you've got" requirements of 38 
C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

The veteran was not initially provided notice of the VCAA 
prior to the initial adjudication of his claim, which was by 
rating decision in March 2004.  The Board is of course aware 
of the Court's decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), which appears to stand for the proposition 
that VCAA notice must be sent prior to adjudication of an 
issue by the RO.  Crucially, the veteran was provided with 
VCAA notice through the December 2005 and February 2006 VCAA 
letters and his claim was readjudicated in the August 2006 
SSOC, after he was provided with the opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claim on the merits.  The veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.  [With 
respect to the veteran's increased rating claim, element 
(1) is not in dispute, and elements (2) and (3) are 
irrelevant, as service connection has already been granted 
for the claim.]  With respect to elements (4) and (5), the 
veteran was provided notice as to degree of disability and 
effective date in a letter from the RO dated March 20, 2006.  

The March 2006 letter detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of an increased rating claim: 
when the claim was received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule or other applicable standards."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the veteran may not 
have submitted and reports of treatment while attending 
training in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Additionally, there is no prejudice 
to the veteran concerning the timing of this notice, as the 
veteran's representative indicated in a July 2006 statement 
that he had no additional evidence to submit.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) [when the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO has obtained reports of VA treatment of 
the veteran.  Additionally, the veteran was provided with VA 
examinations in June 2003 and March 2006, the results of 
which will be discussed below.  The reports of the 
examinations reflect that the examiners recorded the 
veteran's past medical history, noted his current complaints, 
conducted appropriate physical examinations and rendered 
appropriate diagnoses and opinions.  
 
Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction above, the veteran presented 
personal testimony to the undersigned Veterans Law Judge via 
at a Travel Board hearing conducted at the RO in November 
2005.  
The Board will therefore proceed to a decision.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The veteran is currently assigned a 10 percent evaluation for 
his GERD by analogy to 38 C.F.R. § 4.114, Diagnostic Code 
7346 [hiatal hernia].  See 38 C.F.R. § 4.20 (2006) [when an 
unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury, in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous].

Under Diagnostic Code 7346 [hiatal hernia], a 60 percent 
disability rating is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  A 30 percent disability rating 
is warranted for persistently recurrent epigastric distress 
with dysphagia, pyrosis and regurgitation accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent disability 
rating is warranted with two or more of the symptoms for the 
30 percent evaluation, though of less severity.  
See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2006).

It is noted that there are diseases of the digestive system, 
particularly within the abdomen, which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of 
the Digestive System," do not lend themselves to distinct 
and separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in § 
4.14.  See 38 C.F.R. § 4.113 (2006).

Analysis

As noted above, the veteran seeks an increased disability 
rating for his service-connected GERD, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2006).  He currently complains of 
frequent heartburn and chest pain which interferes with 
sleeping.  See the November 2005 hearing transcript, pages 3-
5.

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

The veteran's gastrointestinal disability, GERD, is currently 
rated by analogy to Diagnostic Code 7346 [hiatal hernia].  
This diagnostic code encompasses the veteran's current 
complaints of pain and heartburn (pyrosis).  Moreover, as 
detailed below, in July 2005 the veteran evidenced pain due 
to what was described in the medical records as a para-
esophageal hernia, which is arguably analogous to a hiatal 
hernia.  See 38 C.F.R. § 4.20 (2005) [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous].

Accordingly, though there is no provision specific to the 
veteran's current diagnosis of GERD, Diagnostic Code 7346 
[hiatal hernia] considers all of the veteran's current 
symptomatology, including his substantial heartburn (or 
pyrosis) and chest pain, as well as the July 2005 notation of 
pain due to para-esophageal hernia.

With respect to other potentially applicable codes, 
employment of Diagnostic Codes 7304, 7305, or 7306 [relating 
to various types of ulcers] is not appropriate, because 
ulcers have not been diagnosed.  In addition, the medical 
record indicates that the veteran does not manifest 
symptomatology associated with these codes such as melena, 
anemia and weight loss.  Indeed, the veteran specifically 
denied anemia and weight loss during his November 2005 
hearing.  See the November 2005 hearing transcript, page 9.  

The Board has not identified another code pertaining to 
digestive disorder which better suits the veteran's GERD 
symptomatology, and the veteran has specifically asked for 
employment of Diagnostic Code 7346.  See the August 17, 2006 
Statement of Accredited Representative in Appealed Case.

In sum, the veteran is most appropriately rated under 
Diagnostic Code 7346.

Schedular rating

To warrant the assignment of a 30 percent disability rating 
under Diagnostic Code 7346, the veteran's GERD must be 
manifested by persistently recurrent epigastric distress with 
dysphagia (difficulty swallowing), pyrosis (heartburn), and 
regurgitation accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  See 
38 C.F.R. § 4.114, Diagnostic Code 7346 (2006).  

The criteria in Diagnostic Code 7346 are conjunctive.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned].  Compare Melson v. Derwinski, 1 Vet. App. 
334 (1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met].

In November 2005, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO that his current GERD symptoms consisted of frequent 
heartburn that interfered with his sleep, along with reflux 
and regurgitation.  See the November 2005 hearing transcript, 
page 3.

Review of the recent medical evidence of record demonstrates 
that the veteran's GERD symptomatology does not include 
dysphagia, is not accompanied by substernal arm or shoulder 
pain, and cannot be characterized as "persistently 
recurrent" or "productive of considerable impairment of 
health" to allow for a 30 percent disability rating.  

Specifically with respect to dysphagia (difficulty 
swallowing), the veteran has presented virtually no 
complaints.  During the veteran's March 2006 VA examination, 
he complained of dysphagia, but this appears to have been the 
only time he brought the matter up to a health care provider.  
As noted above, he did not mention this problem during his 
November 2005 hearing.  

Significantly, a paryngoeseophagogram completed during a June 
2003 VA examination demonstrated a normal pharyngeal phase of 
swallowing.  There is in fact no objective medical evidence 
of dysphagia in the record.  To the extent that the veteran 
now contends that he has dysphagia, the Board places greater 
weight on the pertinently negative medical evidence.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].  For that 
reason alone, the claim for a higher disability rating fails. 

Moreover, there is no objective evidence of substernal arm or 
shoulder pain, as required by the regulation.  There is no 
medical evidence which is suggestive that the veteran's GERD 
is accompanied by arm or shoulder pain.  Although during the 
veteran's March 2006 VA examination, he complained of 
scapular pain, results of diagnostic testing were negative 
for hiatal hernia or GERD.  The examiner concluded that GERD 
was not currently demonstrated by X-ray.  

Moreover, and significantly, there is in the medical records 
an explanation for the veteran's arm and shoulder complaints 
which does not involve GERD.  The veteran is, in fact, 
service connected for tendonitis of the right shoulder, as 
well as residuals of a right elbow injury.  To the extent 
that the veteran himself is attempting to ascribe any arm and 
shoulder pain to GERD, it is well established that lay 
persons without medical training, such as the veteran, are 
not competent to attribute symptoms to a particular cause.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]. 

In addition, the Board finds that the totality of objective 
symptomatology noted above does not amount to "persistently 
recurrent epigastric distress . . . productive of 
considerable impairment of health" necessary to warrant the 
assignment of a 30 percent disability rating under Diagnostic 
Code 7346.  Indeed, neither the June 2003 or the March 2006 
VA examiners were able to find objective evidence of GERD, 
much less any impairment of health,  upon examination of the 
veteran.  There is no medical evidence of anemia or any other 
condition consistent with considerable impairment of health 
due to GERD.  [The Board observes in passing that the veteran 
is service connected for other significant medical 
conditions, such as sleep apnea and nocturnal seizure 
disorder.]

The March 2006 VA examiner indicated that GERD was not always 
ascertainable by X-ray, and appears to indicate that certain 
GERD symptoms may be present at times.  The evidence of 
record indicates that pyrosis and regurgitation are present.  
As discussed above, a preponderance of the evidence does not 
indicate that dysphagia is present.  Since two of the three 
symptoms required for the assignment of a 30 percent 
disability rating are arguably present, a 10 percent rating 
is in order.  For reasons stated above, however, several of 
the requirements for a 30 percent rating are not present.  

In short, the medical evidence discussed above shows that 
there is no confirmation upon objective testing for the 
presence of GERD, and there is no competent medical evidence 
of "considerable impairment of health" due to 
"persistently recurrent epigastric distress."  Therefore, 
the criteria for a 30 percent disability rating under 
Diagnostic Code 7346 have not been met.

The Board notes in passing that it follows that the veteran 
has not met the criteria for a 60 percent disability rating 
under Diagnostic Code 7346, as it requires even more severe 
symptomatology.  Specifically, the March 2006 VA examiner 
noted that the veteran's GERD did not cause significant 
anemia or malnutrition.  Additionally, the remainder of the 
medical evidence is negative for hematemesis, melena, 
vomiting, or any other symptoms indicative of a severe 
impairment of health.  The veteran has pointed no such 
pathology.  

The Board therefore finds that no basis exists for the 
assignment of a rating in excess of 10 percent for GERD.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

As was noted in the Introduction, the RO granted an increased 
rating for GERD in an August 2006 rating decision.  
Therefore, the RO has already assigned staged ratings in the 
instant case [zero percent from the date of service 
connection, January 1, 2003; and 10 percent from the date of 
the most recent VA examination, March 16, 2006].  The Board 
will review the medical history in order to determine whether 
this is correct.

A June 2003 medical record included a diagnosis of "GERD, 
currently treated and asymptomatic."  In a March 2004 VA 
outpatient treatment record, the veteran stated that he had 
GERD which was controlled by medication.  The examiner noted 
that the veteran "denies any GERD symptoms now that he is 
being treated."  

There is no instance of GERD complaints again until the 
veteran presented to a VA emergency room in July 2005 
complaining of abdominal pain.  The veteran was noted to have 
pain "due to para-esophageal hernia that reduced."   This 
appears to have been the date of as of which the GERD 
symptoms increased.  

The Board disagrees with the effective date assigned by the 
RO for the 10 percent rating, March 16, 2006. The Board 
concludes that a 10 percent rating may be awarded as of July 
18, 2005, the date as of which increased symptomatology was 
medically identified.

At no time after service connection was granted is there any 
evidence suggestive of pathology which would allow for the 
award of a 30 percent or higher disability rating for GERD.  
Indeed, as discussed immediately above, the veteran's 
service-connected gastrointestinal disorder was essentially 
asymptomatic until July 18, 2005.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2006), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).
In the September 2004 SOC, the RO considered the veteran's 
entitlement to an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2006) in connection with the issue on appeal.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's GERD.  

With respect to frequent hospitalization, it does not appear 
that the veteran has been hospitalized since service due to 
GERD.  

With respect to marked interference with employment, the 
veteran is currently 49 years old.  He indicated to the June 
2003 VA examiner that he works at a desk job.  There is no 
indication from the medical evidence of record that his 
service-connected GERD markedly interferes with his ability 
to work beyond that which is contemplated in his currently 
assigned 10 percent disability rating.  As noted above, the 
pertinent medical history indicates that the GERD has been 
largely asymptomatic, and the March 2006 VA examiner 
indicated the veteran's GERD diagnosis was made on the basis 
of history and found that the veteran had no current 
objective findings in relation to his service-connected GERD.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  Although not doubting that the veteran may 
experience certain gastrointestinal complaints, in particular 
at night, there is little if any evidence he has presented 
concerning marked interference with employment due to GERD 
alone. [In this connection, the Board observes that in 
addition to GERD the veteran is service connected for 
numerous other disabilities and has a combined 70 percent 
disability rating.]

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture 
with respect to the veteran's service-connected GERD.  
Accordingly, referral for extraschedular evaluation is not 
warranted in this case.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased rating for his 
service-connected GERD.  The currently assigned 10 percent 
rating is, however, made effective as of July 18, 2005.


ORDER

Entitlement to an increased disability rating for service-
connected GERD is denied.
The currently assigned 10 percent rating is made effective as 
of July 18, 2005; to that extent only, the appeal is allowed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


